Title: To Thomas Jefferson from Stephen Cathalan, Jr., 17 February 1793
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 17th. Febrûary 1793

Since my Last Respects of the 10th. Last Septr. from Bordeaux, I have the honour of acknowledging you, your most esteemed favours of the novber. 6th. 14th. and Decber. 2d. of which I have duly noted the Contents;
The Letter you may have wrotte to me via London, at the Same time you wrotte to Consuls, Fenwick and Edwd. Church, which they received the 20th. october Last at Bordeaux, (when I was there,) by a Vessel from London, I have ever not received, nor there nor here; it is however necessary for this Consulate to have the full Collection of the Laws of America, to Consult them when Occasion occûrs.
Gouvr. Morris Minister of the U. States has Sent me a Copy, (hand’s Writing), of the Act Concerning Consuls and Vice-Consuls, Passed in that Session, but being not Signed, it Can’t be reckowned in Case of need, as an Official Piece;
That has then Prevented me to present you in Conformity of that Act and Give you, Sir, the Bound with such Securities, as shall be approved by you, in a Sum not Less than Two Thousand Dollards, Conditionned for the Trûe discharge of my office, according to Law—however I writte now to Messrs. Fenwick Mason & co. of Georges-Town Potomack to offer you, Sir, that Bond, in my Behalf; I hope they will be my Secûrity. In Case you, or they, Should not find it Convenient, Messrs. Robt. Gilmor & Co. of Baltimore, Willm. Bingham, or Willing Morris & Swanwick of Philadelphia, on my demand to them, would I hope offer them Selves, for that Purpose; at Lenght, I Could here or at Paris offer to Your Minister Plenipotentiary  any Securities at your Both Satisfaction and for a Larger Sum, if you desire it. This Matter would be done already, if I had the Proper Instructions to do it as you may desire it.
I have Delivered to this Municipality of Marseilles, the 4th. Inst. the Letter you adressed them, and Inclosed in yours of the Novber. 6th. in Answer to their Letter of the 24th. Last august, to the President of the U. States, of America; it was a Fortunate Circumstance for me, that the Day Before the American Sckoenner Madison Capn. Saml. Cassan arived in this harbour from Philada. to my address, with 659. Barrels of Flour; (it is till now, the only one who has been dispatched from the U.S. in this harbour, on my Encouragments and those of this Municipality). You have here inclosed the Verbal of that enterview, to which I Beg your Refference.
I find my Self also very happy for having obtained your Approbation for my Conduct Mentionned in my dispatch of the 1st. August Last.
Some French Vessels dispatched from this Place to U.S. Last Summer, are Returned with wheat or Flour, but that quantity was So Small or Tryflyng, for the Great Consumption of this and others neighbouring Places, that we are actûaly in the Greatest Need, having Approvisionment Scarcely for Two Months, for this Place only, and nothing to Provide the neighbouring ones, who can’t obtain from this one charge of wheat or a Barrel of Flour, Prices have risen of Course, New York wheat has been Sold at £75 a £80. per charge, flour £75. 80. and 85.₶ per Barl. none Remains unsold; the 1st. arivals will obtain £5 a £10.₶ more, and God knows what Price, they will offer in Two or three Months! £110.₶ perhaps £120.₶ per Bel. fortunate they will be if they find to Purchase!
I agrée with you that the apprehensions of the Barbarian Cruisers have Lessen very much the Supplies, we might otherwise have received from your Plentifûll harvest; but now those apprehensions Can’t be Compared with the Risk the French Vessels rûn now by the war they have declared to England, holland, Russia &ca. &ca. and the other Maritime Powers, who will take a Part in this Great Contest; in Such a Circumstance if you remain Neutrals, your Trade and Vessels will Procure to U.S. Large Benefit; now the duty on Tobacco, on American vessels is reduced, and at a very Small difference, of that imported on french Bottoms, Forèeing Vessels may be Purchased by the French, The Americans are allowed to trade freely with the French West Indies; The French not Going this year, to the new found land fishery, your Baccalao will obtain Great Price, this fall and next winter, and I am Confident that the Prohibitive duty imposed on foreing Baccalao will be moderated as it has been during all the Last warr;  your Ships will be the Carriers of all the Belligerant Powers, and now I could freight here fifty americans vessels, and the Shippers or their Insurors here would make a very trifling difference of your Colours, with the Swedish or danish ones on account of your war with algiers, Thirty Dollards Freight per Ton only to Go to Philadelphia are offered to me, on American Bottom. It is a Pity that in this Circumstance a Treaty Could not be made yet between you and algiers, or Two or Three Frigates fitted out to Protect your Flag in the Mediteranean Sea; now I find that all I had Foreseen in my Memoir of the 15th. Janûary 1791. happens, and I reffer you to it, for the advantages you may now draw by the Public affairs in Europe.
29. Privateers have been already fitted out at this Port against the English, Dutch &ca. Some prises are arived here.
Tobacco is worth of £65 a 75₶ per ql. Marc taken in the entrepot, Carolina Rice £45. per ql. of ₶ 90. english, Baccalao will obtain £55 per ql. of 90 ₶ next fall.
I have not the Time to answer you about the olive Tries, and I Conclude in haste, Capn. Casson being on his departure. I have the honour to be with great Respect Sir your most obedient humble Servant

Stephen Cathalan Junr.


The French armed Vessels which will be in number in the Mediteranean Sea will always take under their Protection, the American vessels they will Meet.

